DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Cohen on .
IN THE CLAIMS
Claims  have been cancelled.
Claims  have been rejoined.
Election/Restrictions
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-14, directed to the invention(s) of Group II do not require all the limitations of an allowable product claim, and have  NOT been rejoined.
the restriction requirement between groups I and III as set forth in the Office action mailed on 06/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for indicating allowable subject matter: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
The most pertinent prior art references which most closely discuss the claimed subject matter are: Geckler et al. (US 2015/0354481) and Shelby et al. (US-20180363539)
Geckler et al. disclose:
An internal combustion engine, comprising:  a low pressure (LP) turbocharger having a LP compressor;  a high pressure (HP) turbocharger having a HP compressor connected in series with the LP compressor along an intermediate passage, and a HP turbine (¶; “The turbocharger 50 may include, but not be limited to, a multiple stage turbocharger or a turbocharger including a wastegate or bypass valve in certain embodiments.”); an engine cylinder () having an intake valve  (¶; “ The cylinder 12 may include intake valves (not shown) disposed in the intake ports and structured to open and close the one or more intake ports, thereby controlling the timing of flow from the intake manifold 24 into the cylinder 12.”) that fluidly connects a main chamber of the engine cylinder () with an outlet of the HP compressor through an intake passage (), and an exhaust valve that fluidly connects the main chamber with an inlet of the HP turbine via an exhaust conduit  (¶; “Communication between the cylinder 12 and the exhaust manifold 26 may be controlled by exhaust valves (not shown) disposed in the one or more exhaust ports and structured to open and close the exhaust ports”);  an exhaust gas recirculation (EGR) passage fluidly interconnected between the exhaust conduit and the intake passage  (¶¶0021, 0037); a pre-chamber () enclosing a spark plug () and being fluidly open with the main chamber of the engine cylinder () (¶)
Shelby et al. teach:
a purge pump () for a prechamber () that may be a turbocharger (¶¶, 0028) capable of adjustable operation via a controller.
However the prior art fails to show:
a first fluid path extending from the intake passage directly to the pre-chamber; and 
a second fluid path extending from the intermediate passage directly to the pre-chamber.  
The instant claims enable opportunities for providing an EGR gas mixture into the pre-chamber via a charge passage between a high pressure turbocharger and a low pressure turbocharger at an intermediate pressure to purge the prechamber by providing the gas mixture from the charge passage directly into the pre-chamber so that residual exhaust gas present in the pre-chamber is diluted or vented from the pre-chamber into the main chamber in a non-obvious and advantageous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.R./           Examiner, Art Unit 3747                                           

/JOSEPH J DALLO/           Primary Examiner, Art Unit 3747